DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0169627) in view of Viswanathan (US 2020/0111011), and Taralova (US 10,832,093)
As to claim 1 Kim discloses a computer-implemented method comprising:
determining, by a computing system, first sensor data captured by a first sensor of a vehicle(Paragraph 12 “The processor may include: a reference selection module for selecting the reference sensor by analyzing reliability of the two or more sensors; a diagnosis module for comparing measured data of the reference sensor with measured data of the sensor to be diagnosed”); 
determining, by the computing system, second sensor data captured by a second sensor of the vehicle(Paragraph 12 “The processor may include: a reference selection module for selecting the reference sensor by analyzing reliability of the two or more sensors; a diagnosis module for comparing measured data of the reference sensor with measured data of the sensor to be diagnosed”);; 
providing, by the computing system, information describing the first sensor data and the second sensor data to a to predict whether the first sensor and the second sensor are calibrated or mis-calibrated (Paragraph 12 “a diagnosis module for comparing measured data of the reference sensor with measured data of the sensor to be diagnosed, and for determining whether or not the degree of error is out of an allowable error range, and for determining whether or not the failure of the sensor to be diagnosed is detected and the calibration thereof is required; and a calibration module for calibrating a calibration parameter of the sensor to be diagnosed on the basis of the measured data of the reference sensor, when the diagnosis module determines that the calibration of the sensor to be diagnosed is required.”); and 
determining, by the computing system, whether the first sensor and the second sensor are calibrated or mis-calibrated based on an output(Paragraph 12 “a diagnosis module for comparing measured data of the reference sensor with measured data of the sensor to be diagnosed, and for determining whether or not the degree of error is out of an allowable error range, and for determining whether or not the failure of the sensor to be diagnosed is detected and the calibration thereof is required; and a calibration module for calibrating a calibration parameter of the sensor to be diagnosed on the basis of the measured data of the reference sensor, when the diagnosis module determines that the calibration of the sensor to be diagnosed is required.”) 
	Kim uses a probabilistic model to determine whether a sensor is calibrated or miscalbirated (Paragraph 57 “The diagnosis module 143 may determine whether or not calibration is required on the basis of a probabilistic model of the selected reference sensor. The diagnosis module 143 may calculate covariance intersection of error, covariance information of the reference sensor and error covariance information of a sensor to be diagnosed “). 
	Kim does not disclose that this is a machine learning model.  Viswanathan teaches of using a machine learning model to determine a predicted sensor error of a target sensor (Abstract “The approach also involves extracting a set of input features from the sensor data, map data representing the geographic location, or combination thereof. The approach further involves processing the set of input features using a machine learning model to calculate a predicted sensor error of a target sensor operating at the geographic location.”)
It would have been obvious to one of ordinary skill to modify Kim to include the teachings of using a machine learning model for the purpose of predicting the sensor error in order to get accurate measurements in the environment of the vehicle.

Taravola teaches predicting whether the first sensor and the second sensor are  calibrated or miscalibrated based on at least the first sensor data and the second sensor data, wherein the machine learning model is trained based on at least first training data that is associated with a first category of training examples and second training data that is associated with a second category of training examples, and the second training data corresponds to a transformation of the first training data(Column 17 lines 34-Column 18 lines 1-12 “An output of the perception system 222 (e.g., associated with a position in a real environment) can be validated in view of the sensor data associated with the corresponding position in the simulated environment. That is, the sensor data associated with a position in a simulated environment can serve as the ground truth for the corresponding position in the real environment. As an example, LIDAR data recorded in association with a simulated environment (e.g., where the pose of the vehicle 102 is known) can be compared to LIDAR data recorded in association with a corresponding position in a real environment and the localization algorithm can be updated as appropriate. Furthermore, simulated environments can be useful for validating RADAR or other sensors of the sensor system(s) 206. In some examples, simulated environments can offer ground truth data for calibrating sensors (e.g., of the sensor system(s) 106). Other examples include, but are not limited to validating rolling shutter in simulation, calibration (e.g., of one or more of intrinsics or extrinsics) of various sensors, and the like. As would be appreciated, the techniques described herein may be used in validation, calibration, training, etc. for various other systems, subsystems, etc.”,  Column 20 lines  27-43 “Block 308 illustrates training, via a machine learning mechanism, a model based on the " different" data set, "same" data set, and/or "similar" data set. In at least one example, the training system 246 can access the training data and the training system 246 can use a machine learning mechanism to train a data model to distinguish between same objects and different objects. For instance, the training system 246 can utilize a SVM for training the data model. In some examples, the training system 246 can train the data model using different combinations of the training data”first and second training examples]”).
 It would have been obvious to one of ordinary skill to modify Kim to include the teachings of having different sets of training data for the purpose of calibrating the sensors.
As to claim 2 Kim discloses a computer-implemented method wherein the first sensor and the second sensor each correspond to an optical camera, a Light Detection And Ranging (LiDAR) sensor, a radar sensor, an infrared camera, INS, or an ultrasound sensor (Paragraph 38). 
(Paragraph 40). 
As to claim 4 Kim discloses a computer-implemented wherein the first sensor is a same type of sensor as the second sensor (Paragraph 44). 
As to claim 5 Kim discloses a computer-implemented wherein the first sensor is a different type of sensor than the second sensor (Paragraph 55). 
As to claim 6 Viswanathan teaches wherein the first training data represents sensors data captured by a pair of calibrated sensors (Paragraph 39-41).
As to claim 7 Viswanathan teaches a computer-implemented method wherein the first category of training examples is associated with positive training examples, and the sensor data is ground truth data (Paragraph 39-41). 
As to claim 8 Kim discloses a method further comprising: 
determining, by the computing system, that the first sensor and the second sensor are mis-calibrated based on the output from model (Paragraph 12); and
determining, by the computing system, an amount of mis-calibration between the first sensor and the second sensor (Paragraph 12). 
Viswanathan teaches of using a machine learning model to determine a predicted sensor error of a target sensor (Abstract)
It would have been obvious to one of ordinary skill to modify Kim to include the teachings of using a machine learning model for the purpose of predicting the sensor error in order to get accurate measurements in the environment of the vehicle.
As to claim 9 Kim discloses a computer-implemented method further comprising:
 (Paragraph 12); 
generating, by the computing system, one or more alerts in response to the determination that the first sensor and the second sensor are mis-calibrated (Paragraph 24). 
Viswanathan teaches of using a machine learning model to determine a predicted sensor error of a target sensor (Abstract)
As to claim 10 Kim discloses a computer-implemented method further comprising:
determining, by the computing system, that the first sensor and the second sensor are mis-calibrated based on the output from the machine learning model (Paragraph 12); and
applying, by the computing system, one or more operations to correct the mis-calibration based at least in part on an amount of mis-calibration offset outputted by the model (Paragraph 12). 
Viswanathan teaches of using a machine learning model to determine a predicted sensor error of a target sensor (Abstract)
.	As to claim 11 the claim is interpreted and rejected as in claim 1.
.	As to claim 12 the claim is interpreted and rejected as in claim 2.
.	As to claim 13 the claim is interpreted and rejected as in claim 3.
.	As to claim 14 the claim is interpreted and rejected as in claim 4.
.	As to claim 15 the claim is interpreted and rejected as in claim 5.
.	As to claim 16 the claim is interpreted and rejected as in claim 1.

.	As to claim 18 the claim is interpreted and rejected as in claim 3.
.	As to claim 19 the claim is interpreted and rejected as in claim 4.
.	As to claim 20 the claim is interpreted and rejected as in claim 5.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA

Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
1/15/2021